DETAILED ACTION
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 05/06/22 has been entered.
 
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments, filed 05/06/22, with respect to the rejection(s) of claim(s) 1-5 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Rimmer (Pub No 20150180782) further in view of Liu (Pub No 20210083970), newly cited Park (Pub No 20020036981), and newly cited Teng (Pub No 20030208736).

Regarding Claim 1, 
 	Applicant argues Liu divides time into slots and sets the same label to the packets transmitted in the same slot to distinguish them. The invention in Liu is configured to perform these operations on all nodes to ensure maximum delay in the network. Aggregate-flow scheduling is described in Liu at paragraph [0074], but aggregate-flow does not correspond to a set of flows having the same input port and output port in a unit network as in the present invention. Furthermore, in Liu, it simply corresponds to performing scheduling for aggregate- flow, and it is different from performing regulation based on flow-aggregate as in the present invention.
 	The examiner relies on newly cited prior art Park (Pub No 20020036981) and Teng (Pub No 20030208736) to teach the limitation.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1-3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Rimmer (Pub No 20150180782) further in view of Liu (Pub No 20210083970), Park (Pub No 20020036981), and Teng (Pub No 20030208736)

Regarding claim 1,
 	Rimmer teaches a system for network delay guarantee based on flow aggregates and interleaved regulators, comprising: 
 	at least one variable-sized unit network configured to guarantee first-in-first-out (FIFO) for flow aggregates based on an input port and an output port of the unit network; and (interpreted as In one embodiment, VL buffers are implemented as FIFO (First-in, First-out) buffers, with each FIFO slot sized to store a flit, see Rimmer para [0128]) 
 	at least one interleaved regulator per flow aggregate located at an ingress point or egress point of the at least one unit network, (interpreted as Under interleaving, all or a portion of a Fabric Packet's flits are interleaved with flits from other FPs within the stream of flits transmitted across the link. A transmitter selects flits for transmission from among the FPs available to send at a port's output queue, see Rimmer para [0111])
 	 wherein among flows passing through the unit network, flows having the same network input port and the same network output port are aggregated into a single flow aggregate (interpreted as discussed above, under one aspect of preemptive interleaving, FP content assigned to a higher priority VL may preempt FP content assigned to a relatively lower priority VL. Generally, if FP content corresponding to multiple FPs are buffered in respective VL egress (to be injected into the fabric) buffers, the FP content assigned to the VL with the highest priority will be added to the flit transmit stream, see Rimmer para [0129]).
 	However Rimmer does not teach performing flow aggregate-based scheduling, the unit network includes a plurality of nodes;
 	Wherein the size of the unit network is determined in consideration of a demand average delay and a maximum delay, and 
 	Wherein the unit network is constructed based on the determined size;
 	Liu teaches performing flow aggregate-based scheduling, the unit network including a plurality of nodes; (interpreted as The core nodes do not need to maintain a per-flow state, and therefore perform only aggregate-flow scheduling. Aggregate-flow scheduling is suitable for a large-scale network (with a large quantity of flows), and is supported in long-link and long-distance networks, see para [0074])
  	End-to-end delay bound is guaranteed when flows traverse a plurality of unit networks (interpreted as Aggregate-flow scheduling is suitable for a large-scale network (with a large quantity of flows), and is supported in long-link and long-distance networks. There is a deterministic delay and jitter in an end-to-end manner. An end-to-end queuing delay is Σ(T+τ), an expected value is 1.5 Th, and an end-to-end delay jitter is less than or equal to 2 T (that is, ±T), see para [0074]).
 	It would have been obvious to one of ordinary skill in the art to combine the system taught by Rimmer with the aggregate scheduling as taught by Liu to improve end-to-end queueing delay and hence improving the network.
 	However Rimmer in view of Liu did not teach wherein the size of the unit network is determined in consideration of a demand average delay and a maximum delay, and 
 	wherein the unit network is constructed based on the determined size;
 	Park teaches wherein the size of the unit network is determined in consideration of a maximum delay, and wherein the unit network is constructed based on the determined size; (interpreted as he maximum delay at the output buffer is also changed, the buffer size is dynamically changed, see para [0026])
	It would have been obvious to one of ordinary skill in the art to combine the buffer taught by Rimmer in view of Liu with the dynamic buffer size based on delay as taught by Park to meet a service quality of the network so that packets are processed within a reasonable time.
 	However they do not teach wherein the size of the unit network is determined in consideration of a demand average delay.
 	
 	Teng teaches wherein the size of the unit network is determined in consideration of a demand average delay (interpreted as tool adjusts the size and number of buffers 20 in the path between nodes N2 and N1 and the path between node N2 and point S1 and the position of node N2 so that the average delay from node N2 to all syncs served by subtree T2 as nearly as possible matches the average delay from node N2 to all syncs served by subtrees T3 and T4, see para [0042])
	It would have been obvious to one of ordinary skill in the art to combine the dynamic buffer based on maximum delay taught by Rimmer in view of Liu and Park with the dynamic buffer size based on average delay as taught by Teng to meet a service quality of the network so that packets are processed within a reasonable time.

Regarding claim 2,
 	Rimmer in view of Liu, Park, and Teng teaches the system for network delay guarantee based on flow aggregates and interleaved regulators of claim 1, wherein the flows are divided into a plurality of first flows having a high priority compared to a set reference and a plurality of second flow having a low priority compared to the reference, wherein the plurality of second flows are stored in a single queue at the output ports of all nodes included in the unit network and treated with a strict priority scheme (interpreted as discussed above, under one aspect of preemptive interleaving, FP content assigned to a higher priority VL may preempt FP content assigned to a relatively lower priority VL. Generally, if FP content corresponding to multiple FPs are buffered in respective VL egress (to be injected into the fabric) buffers, the FP content assigned to the VL with the highest priority will be added to the flit transmit stream, see Rimmer para [0129]).

Regarding claim 3,
 	Rimmer in view of Liu, Park, and Teng teaches the system for network delay guarantee based on flow aggregates and interleaved regulators of claim 1, wherein a relay node included in the at least one unit network allocates a queue to each flow aggregate and performs scheduling with a fair queuing scheme (interpreted as As detailed below, the buffers are allocated and managed on a VL basis, wherein each VL is allocated units of buffer space. The credit-based flow control scheme prevents VL buffers from buffer overrun and also provides fairness among competing VLs for the link, see Rimmer para [0205])

Allowable Subject Matter
Claim 4 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
 	Regarding claim 4, The prior art of record does not teach “allows only initial input flows conforming to their arrival curves and flows output from the interleaved regulators as inputs”.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BAO G NGUYEN whose telephone number is (571)272-7732.  The examiner can normally be reached on M-F 10pm - 6:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Huy Vu can be reached on 571-272-3155.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BAO G NGUYEN/Examiner, Art Unit 2461                                                                                                                                                                                                        
/JASON E MATTIS/Primary Examiner, Art Unit 2461